Exhibit 10.12
Dolan Media Company
2007 Incentive Compensation Plan
(Amended and restated in 2010)

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
Section 1. Establishment, Purpose and Duration
    1  
1.1 Effective Date and Purpose
    1  
1.2 Duration of the Plan
    1  
 
       
Section 2. Definitions
    1  
2.1 Annual Incentive Award
    1  
2.2 Award
    1  
2.3 Award Agreement
    1  
2.4 Beneficiary
    2  
2.5 Board
    2  
2.6 Bonus Opportunity
    2  
2.7 Cause
    2  
2.8 Change in Control
    2  
2.9 Code
    4  
2.10 Committee
    4  
2.11 Common Stock
    4  
2.12 Company
    4  
2.13 Covered Employee
    4  
2.14 Deferred Compensation Awards
    4  
2.15 Deferred Stock
    4  
2.16 Disability
    4  
2.17 Dividend Equivalent
    4  
2.18 Effective Date
    4  
2.19 Eligible Person
    4  
2.20 Employer
    4  
2.21 Exchange Act
    4  
2.22 Exercise Date
    4  
2.23 Fair Market Value
    5  
2.24 Grant Date
    5  
2.25 Grantee
    5  
2.26 Incentive Stock Option
    5  
2.27 including
    5  
2.28 Non-Qualified Stock Option
    5  
2.29 Option
    5  
2.30 Option Price
    5  
2.31 Performance-Based Exception
    5  
2.32 Performance Goal
    5  
2.33 Performance Measures
    6  
2.34 Performance Period
    6  
2.35 Performance Unit
    6  
2.36 Person
    6  
2.37 Restricted Stock
    6  
2.38 Restricted Stock Unit or RSU
    6  
2.39 Restrictions
    6  

i



--------------------------------------------------------------------------------



 



              Page
2.40 Retirement
    6  
2.41 Rule 16b-3
    6  
2.42 SEC
    7  
2.43 Section 16 Non-Employee Director
    7  
2.44 Section 16 Person
    7  
2.45 Settlement Date
    7  
2.46 Share
    7  
2.47 Stock Appreciation Right or SAR
    7  
2.48 Strike Price
    7  
2.49 Subsidiary
    7  
2.50 Substitute Award
    7  
2.51 Term
    7  
2.52 Termination of Service
    7  
2.53 Year
    7  
 
       
Section 3. Administration
    7  
3.1 Committee
    7  
3.2 Powers of the Committee
    8  
 
       
Section 4. Shares Subject to the Plan and Adjustments
    10  
4.1 Number of Shares Available for Grants
    10  
4.2 Adjustments in Authorized Shares and Awards
    11  
4.3 Compliance With Code Section 162(m)
    11  
4.4 Performance-Based Exception Under Section 162(m)
    12  
 
       
Section 5. Eligibility and General Conditions of Awards
    14  
5.1 Eligibility
    14  
5.2 Award Agreement
    14  
5.3 General Terms and Termination of Service
    14  
5.4 Nontransferability of Awards
    15  
5.5 Cancellation and Rescission of Awards
    17  
5.6 Substitute Awards
    17  
5.7 Exercise by Non-Grantee
    17  
5.8 No Cash Consideration for Awards
    17  
 
       
Section 6. Stock Options
    17  
6.1 Grant of Options
    17  
6.2 Award Agreement
    17  
6.3 Option Price
    17  
6.4 Vesting
    18  
6.5 Grant of Incentive Stock Options
    18  
6.6 Exercise and Payment
    19  
 
       
Section 7. Stock Appreciation Rights
    20  
7.1 Grant of SARs
    20  
7.2 Award Agreements
    20  
7.3 Strike Price
    20  
7.4 Vesting
    20  
7.5 Exercise and Payment
    20  

ii



--------------------------------------------------------------------------------



 



              Page
7.6 Grant Limitations
    20  
 
       
Section 8. Restricted Stock
    21  
8.1 Grant of Restricted Stock
    21  
8.2 Award Agreement
    21  
8.3 Consideration for Restricted Stock
    21  
8.4 Vesting
    21  
8.5 Effect of Forfeiture
    21  
8.6 Escrow; Legends
    21  
8.7 Stockholder Rights in Restricted Stock
    21  
 
       
Section 9. Restricted Stock Units
    22  
9.1 Grant of Restricted Stock Units
    22  
9.2 Award Agreement
    22  
9.3 Crediting Restricted Stock Units
    22  
 
       
Section 10. Deferred Stock
    23  
10.1 Grant of Deferred Stock
    23  
10.2 Award Agreement
    23  
10.3 Deferred Stock Elections
    23  
10.4 Deferral Account
    24  
 
       
Section 11. Performance Units
    25  
11.1 Grant of Performance Units
    25  
11.2 Value/Performance Goals
    25  
11.3 Earning of Performance Units
    25  
11.4 Adjustment on Change of Position
    25  
11.5 Dividend Rights
    26  
 
       
Section 12. Annual Incentive Awards
    26  
12.1 Annual Incentive Awards
    26  
12.2 Determination of Amount of Annual Incentive Awards
    26  
12.3 Time of Payment of Annual Incentive Awards
    27  
12.4 Form of Payment of Annual Incentive Awards
    27  
 
       
Section 13. Change in Control
    27  
13.1 Acceleration of Vesting
    27  
13.2 Special Treatment if a Change in Control Occurs
    27  
 
       
Section 14. Dividend Equivalents
    28  
 
       
Section 15. Amendments and Termination
    28  
15.1 Amendment and Termination
    28  
15.2 Effect of Termination or Amendments on Previously Granted Awards
    28  
 
       
Section 16. Beneficiary Designation
    29  
 
       
Section 17. Withholding
    29  
17.1 Required Withholding
    29  
17.2 Notification under Code Section 83(b)
    30  
 
       
Section 18. General Provisions
    30  
18.1 Governing Law
    30  

iii



--------------------------------------------------------------------------------



 



              Page
18.2 Severability
    30  
18.3 Successors
    30  
18.4 Requirements of Law
    30  
18.5 Securities Law Compliance
    31  
18.6 Section 409A
    31  
18.7 No Rights as a Stockholder
    32  
18.8 Awards Not Taken Into Account for Other Benefits
    32  
18.9 Employment Agreement Supersedes Award Agreement
    32  
18.10 Non-Exclusivity of Plan
    32  
18.11 No Trust or Fund Created
    32  
18.12 No Right to Continued Employment or Awards
    32  
18.13 Military Service
    32  
18.14 Construction
    33  
18.15 No Fractional Shares
    33  
18.16 Plan Document Controls
    33  

iv



--------------------------------------------------------------------------------



 



Dolan Media Company
2007 Incentive Compensation Plan
(Amended and restated in 2010)
Section 1.
Establishment, Purpose and Duration
          1.1 Effective Date and Purpose. Dolan Media Company, a Delaware
corporation (the “Company), hereby amends and restates the Dolan Media Company
2007 Incentive Compensation Plan (the “Plan”). The Plan is intended to attract
and retain exceptionally qualified employees, consultants and directors upon
whom, in large measure, the sustained progress, growth and profitability of the
Company depend. By encouraging employees, consultants and directors of the
Company and its subsidiaries to acquire a proprietary interest in the Company’s
growth and performance, the Company intends to motivate employees, consultants
and directors to achieve long-term Company goals and to more closely align such
persons’ interests with those of the Company’s other stockholders. The amended
and restated Plan was approved by the Board on March 2, 2010 (the “Effective
Date”). All numbers of shares included in the Plan have been adjusted to reflect
a nine-for-one stock split effective August 7, 2007.
          1.2 Duration of the Plan. The Plan shall commence on the Effective
Date and shall remain in effect, subject to the right of the Board of Directors
of the Company to amend or terminate the Plan at any time pursuant to Section 15
hereof, until the earlier to occur of (a) the date all Shares subject to the
Plan shall have been purchased or acquired and the Restrictions on all
Restricted Stock granted under the Plan shall have lapsed, according to the
Plan’s provisions, and (b) ten (10) years from the Effective Date of this
amended and restated Plan. The termination of the Plan shall not adversely
affect any Awards outstanding on the date of termination.
Section 2.
Definitions
          As used in the Plan, in addition to terms elsewhere defined in the
Plan, the following terms shall have the meanings set forth below:
          2.1 “Annual Incentive Award” means a performance bonus determined
under Section 12.
          2.2 “Award” means any Option (including Non-Qualified Stock Options
and Incentive Stock Options), Stock Appreciation Right, Restricted Stock, Share,
Restricted Stock Unit, Deferred Stock, Performance Unit, Substitute Award,
Dividend Equivalent or Annual Incentive Award.
          2.3 “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing any Award granted hereunder between the
Company and the Grantee.

1



--------------------------------------------------------------------------------



 



          2.4 “Beneficiary” means the Person designated to receive Plan
benefits, if any, following the Grantee’s death in accordance with Section 16.
          2.5 “Board” means the Board of Directors of the Company.
          2.6 “Bonus Opportunity” means a Grantee’s threshold, target and
maximum bonus opportunity for a Year; provided that such bonus opportunity shall
be either (a) to the extent that the Grantee has entered into an employment
agreement with the Company, the threshold, target and maximum bonus levels, if
any, specified in the employment agreement for such Year based on the Grantee’s
base salary in effect on the first day of such Year, or (b) if there is no
employment agreement in effect between the Company and the Grantee as of the
first day of such Year or if the employment agreement does not specify such
bonus levels, the applicable threshold, target and maximum percentages of such
Grantee’s base salary in effect on the first day of such Year (or such later
date as such person is designated as a Grantee), as determined by the Committee
in its sole discretion within the first ninety (90) days of such Year (or before
such later date as such person is designated as a Grantee, subject to the time
limit stated in Section 12.1, if applicable).
          2.7 “Cause” means, as determined by the Committee, the occurrence of
any one of the following: (a) any act of dishonesty, willful misconduct, gross
negligence, intentional or conscious abandonment or neglect of duty;
(b) commission of a criminal activity, fraud or embezzlement; (c) any
unauthorized disclosure or use of confidential information or trade secrets; or
(d) any violation of any non-compete or non-disclosure agreement between an
Eligible Person and any Employer; provided that if a Grantee is a party to an
employment agreement with the Company or a Subsidiary that contains a different
definition of Cause, the definition of Cause contained in such employment
agreement shall be controlling.
          2.8 “Change in Control” means, with respect to Awards other than
Deferred Compensation Awards, the occurrence of any one or more of the
following: (a) the acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of more than fifty percent (50%)
of the outstanding voting Shares; provided that a Change in Control shall not be
deemed to occur solely because more than fifty percent (50%) of the outstanding
voting Shares is acquired by (i) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries, or (ii) any Person that, immediately before such acquisition, is
owned directly or indirectly by the stockholders of the Company in approximately
the same proportion as their ownership of voting Shares immediately before such
acquisition; (b) a merger, consolidation or other reorganization involving the
Company if the stockholders of the Company and their affiliates, immediately
before such merger, consolidation or other reorganization, do not, as a result
of such merger, consolidation, or other reorganization, own directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting shares of the Person resulting from such merger,
consolidation or other reorganization; (c) a complete liquidation or dissolution
of the Company; or (d) the sale or other disposition of all or substantially all
of the assets of the Company and its subsidiaries determined on a consolidated
basis.
          “Change in Control” means, with respect to Deferred Compensation
Awards, the occurrence one or more of any of the following:

2



--------------------------------------------------------------------------------



 



          (a) Change in Ownership of the Company. A change in ownership of the
Company shall occur on the date that any one Person, or more than one Person
acting as a “Group” (as defined under Code Section 409A), acquires ownership of
stock of the Company that, together with stock held by such Person or Group,
constitutes more than 50% of the total Fair Market Value or total voting power
of the stock of the Company; provided that, if any one Person, or more than one
Person acting as a Group, is already considered to own more than 50% of the
total Fair Market Value or total voting power of the stock of the Company, the
acquisition of additional stock by the same Person or Persons is not considered
to cause a change in the ownership of the Company.
          (b) Change in Effective Control of the Company. A change in the
effective control of the Company occurs on the date that any one Person, or more
than one Person acting as a Group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Persons) ownership of stock of the Company possessing 50% or more of the total
voting power of the stock of the Company; or
          (c) Change in Ownership of Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets occurs on the date that any one Person, or more than one Person acting as
a Group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Persons) assets from the
Company that have a total Gross Fair Market Value (as defined below in this
Section) equal to or more than 50% of the total Gross Fair Market Value of all
of the assets of the Company immediately before such acquisition or
acquisitions; provided that a transfer of assets by the Company is not treated
as a change in the ownership of such assets if the assets are transferred to:
          (i) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;
          (ii) an entity, 50% or more of the total Fair Market Value or voting
power of which is owned, directly or indirectly, by the Company;
          (iii) a Person, or more than one Person acting as a Group, that owns,
directly or indirectly, 50% or more of the total Fair Market Value or voting
power of all the outstanding stock of the Company; or
          (iv) an entity, at least 50% of the total Fair Market Value or voting
power of which is owned, directly or indirectly, by a Person described in clause
(iii) of this paragraph 2.8(c).
          For purposes of this definition, “Gross Fair Market Value” means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
          For all purposes of the latter definition of Change in Control that
applies to Deferred Compensation Awards, stock ownership is determined under
Code Section 409A.

3



--------------------------------------------------------------------------------



 



          2.9 “Code” means the Internal Revenue Code of 1986 (and any successor
thereto), as amended from time to time. References to a particular Code section
include references to regulations and rulings and other guidance thereunder; and
to successor provisions.
          2.10 “Committee” has the meaning set forth in Section 3.1(a).
          2.11 “Common Stock” means common stock, par value $.001 per share, of
the Company.
          2.12 “Company” has the meaning set forth in Section 1.1.
          2.13 “Covered Employee” means a Grantee who, as of the last day of the
Company’s taxable year in which the value of an Award is includable in income
for federal income tax purposes, is one of the group of “covered employees,”
within the meaning of Code Section 162(m), with respect to the Company.
          2.14 “Deferred Compensation Awards” means Awards that could be subject
to liability under Code Section 409A and do not qualify for an exemption from
Code Section 409A coverage.
          2.15 “Deferred Stock” means a right, granted as an Award under
Section 10, to receive payment in the form of Shares (or measured by the value
of Shares) at the end of a specified deferral period.
          2.16 “Disability” means a Grantee’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, as determined
by the Committee.
          2.17 “Dividend Equivalent” means any right to receive payments equal
to dividends or property, if and when paid or distributed, on Shares or
Restricted Stock Units.
          2.18 “Effective Date” has the meaning set forth in Section 1.1.
          2.19 “Eligible Person” means any employee of an Employer, non-employee
director of the Company or consultant engaged by an Employer.
          2.20 “Employer” means the Company or any Subsidiary.
          2.21 “Exchange Act” means the Securities and Exchange Act of 1934, as
amended, or any successors thereto, and the rules and regulations promulgated
thereunder, all as shall be amended from time to time.
          2.22 “Exercise Date” means the date the holder of an Award that is
subject to exercise delivers notice of such exercise to the Company, accompanied
by such payment, attestations, representations and warranties or other
documentation as required hereunder, under the applicable Award Agreement or as
the Committee may otherwise specify.

4



--------------------------------------------------------------------------------



 



          2.23 “Fair Market Value” means, as of any applicable date, (a) the
closing sales price for one Share on such date as reported on the New York Stock
Exchange or, if the foregoing does not apply, on such other market system or
stock exchange on which the Company’s Common Stock is then listed or admitted to
trading, or on the last previous day on which a sale was reported if no sale of
a Share was reported on such date, or (b) if the foregoing subsection (a) does
not apply, the fair market value of a Share as reasonably determined in good
faith by the Board in accordance with Code Section 409A. For purposes of
subsection (b), the determination of such Fair Market Value by the Board will be
made no less frequently than every twelve (12) months and will either (x) use
one of the safe harbor methodologies permitted under Treasury Regulation
Section 1.409-1(b)(5)(iv)(B)(2); or (y) include, as applicable, the value of
tangible and intangible assets of the Company, the present value of future cash
flows of the Company, the market value of stock or other equity interests in
similar corporations and other entities engaged in trades or businesses
substantially similar to those engaged in by the Company, the value of which can
be readily determined through objective means (such as through trading prices or
an established securities market or an amount paid in a recent arms’ length
private transaction), and other relevant factors such as control premiums or
discounts for lack of marketability and whether the valuation method is used for
other purposes that have a material economic effect on the Company, its
stockholders or its creditors.
          2.24 “Grant Date” means the date on which an Award is granted, which
date may be specified in advance by the Committee.
          2.25 “Grantee” means an Eligible Person who has been granted an Award.
          2.26 “Incentive Stock Option” means an Option granted under Section 6
that is intended to meet the requirements of Code Section 422.
          2.27 “including” or “includes” means “including, but not limited to,”
or “includes, but is not limited to,” respectively.
          2.28 “Non-Qualified Stock Option” means an Option granted under
Section 6 that is not intended to be an Incentive Stock Option.
          2.29 “Option” means an Incentive Stock Option or Non-Qualified Stock
Option.
          2.30 “Option Price” means the price at which a Share may be purchased
by a Grantee pursuant to an Option.
          2.31 “Performance-Based Exception” means the performance-based
exception from the tax deductibility limitations of Code Section 162(m), as
contained in Code Section 162(m)(4)(C) (including the special provision of the
applicable Treasury Regulation for Options and SARs).
          2.32 “Performance Goal” means the objective or subjective criteria
determined by the Committee, the degree of attainment of which will affect
(a) in the case of an Award other than an Annual Incentive Award, the amount of
the Award the Grantee is entitled to receive or retain, and (b) in the case of
an Annual Incentive Award, the portion of the individual’s Bonus Opportunity
potentially payable as an Annual Incentive Award. Performance Goals may contain

5



--------------------------------------------------------------------------------



 



threshold, target and maximum levels of achievement and, to the extent the
Committee intends an Award (including an Annual Incentive Award) to comply with
the Performance-Based Exception, the Performance Goals shall be chosen from
among the Performance Measures set forth in Section 4.4(a).
          2.33 “Performance Measures” has the meaning set forth in
Section 4.4(a).
          2.34 “Performance Period” means that period established by the
Committee at the time any Performance Unit is granted or at any time thereafter
during which any Performance Goals specified by the Committee with respect to
such Award are to be measured.
          2.35 “Performance Unit” any grant pursuant to Section 11 of (a) a
bonus consisting of cash or other property the amount or value of which, and/or
the entitlement to which, is conditioned upon the attainment of any Performance
Goals specified by the Committee, or (b) a unit valued by reference to a
designated amount of property other than Shares.
          2.36 “Person” means any individual, sole proprietorship, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization, institution, public benefit
corporation, entity or government instrumentality, division, agency, body or
department.
          2.37 “Restricted Stock” means any Share issued as an Award under the
Plan that is subject to Restrictions.
          2.38 “Restricted Stock Unit” or “RSU” means the right granted as an
Award under the Plan to receive a Share, conditioned on the satisfaction of
Restrictions imposed by the Committee, which Restrictions may be time-based,
performance-based or based upon the occurrence of one or more events or
conditions.
          2.39 “Restrictions” means any restriction on a Grantee’s free
enjoyment of the Shares or other rights underlying Awards, including (a) that
the Grantee or other holder may not sell, transfer, pledge, or assign a Share or
right, and (b) such other restrictions as the Committee may impose in the Award
Agreement (including any restriction on the right to vote such Share and the
right to receive any dividends). Restrictions may be based upon the passage of
time or the satisfaction of performance criteria or the occurrence of one or
more events or conditions, and shall lapse separately or in combination upon
such conditions and at such time or times, in installments or otherwise, as the
Committee shall specify. Awards subject to a Restriction shall be forfeited if
the Restriction does not lapse before such date or the occurrence of such event
or the satisfaction of such other criteria as the Committee shall determine.
          2.40 “Retirement” means a Termination of Service, other than for
Cause, death or Disability, on or after reaching age 55 with five (5) years of
service with an Employer, as determined by the Committee.
          2.41 “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the
Exchange Act, as amended from time to time, together with any successor rule.

6



--------------------------------------------------------------------------------



 



          2.42 “SEC” means the United States Securities and Exchange Commission,
or any successor thereto.
          2.43 “Section 16 Non-Employee Director” means a member of the Board
who satisfies the requirements to qualify as a “non-employee director” under
Rule 16b-3.
          2.44 “Section 16 Person” means a person who is subject to potential
liability under Section 16(b) of the Exchange Act with respect to transactions
involving equity securities of the Company.
          2.45 “Settlement Date” means the payment date for Restricted Stock
Units or Deferred Stock, as set forth in Section 9.3(b) or 10.4(c), as
applicable.
          2.46 “Share” means a share of the Common Stock of the Company.
          2.47 “Stock Appreciation Right” or “SAR” means a right granted as an
Award under the Plan to receive, as of the date specified in the Award
Agreement, an amount equal to the number of Shares with respect to which the SAR
is exercised, multiplied by the excess of (a) the Fair Market Value of one Share
on the Exercise Date over (b) the Strike Price.
          2.48 “Strike Price” means the per Share price used as the baseline
measure for the value of an SAR, as specified in the applicable Award Agreement.
          2.49 “Subsidiary” means any Person that directly, or through one
(1) or more intermediaries, is controlled by the Company and that would be
treated as part of a single controlled group of corporations with the Company
under Code Sections 414(b) and 414(c) if the language “at least 50 percent” is
used instead of “at least 80 percent” each place it appears in Code
Sections 1563(a)(1), (2) and (3) and Treasury Regulation Section 1.414(c)-2.
          2.50 “Substitute Award” has the meaning set forth in Section 5.6.
          2.51 “Term” means the period beginning on the Grant Date of an Option
or SAR and ending on the date such Option or SAR expires, terminates or is
cancelled.
          2.52 “Termination of Service” occurs on (a) the first day on which an
individual is for any reason no longer providing services to an Employer in the
capacity of an employee, director or consultant; or (b) with respect to an
individual who is an employee or consultant to a Subsidiary, the first day on
which such entity ceases to be a Subsidiary of the Company.
          2.53 “Year” means a calendar year.
Section 3.
Administration
          3.1 Committee.
          (a) Subject to Section 3.2, the Plan shall be administered by the
Compensation Committee of the Board unless otherwise determined by the Board
(the “Committee”). The

7



--------------------------------------------------------------------------------



 



members of the Committee shall be appointed by the Board from time to time and
may be removed by the Board from time to time. To the extent the Board considers
it desirable to comply with Rule 16b-3 or meet the Performance-Based Exception,
the Committee shall consist of two or more directors of the Company, all of whom
qualify as “outside directors” within the meaning of Code Section 162(m) and as
Section 16 Non-Employee Directors. The number of members of the Committee shall
from time to time be increased or decreased, and shall be subject to such
conditions, in each case if and to the extent the Board deems it appropriate to
permit transactions in Shares pursuant to the Plan to satisfy such conditions of
Rule 16b-3 and the Performance-Based Exception as then in effect.
          (b) Subject to Section 4.4(c), the Committee may delegate to the Chief
Executive Officer of the Company any or all of the authority of the Committee
with respect to the grant of Awards to Grantees, other than Grantees who are
executive officers, or are (or are expected to be) Covered Employees and/or are
Section 16 Persons at the time any such delegated authority is exercised.
          3.2 Powers of the Committee. Subject to and consistent with the
provisions of the Plan, the Committee shall have full power and authority and
sole discretion as follows:
          (a) to determine when, to whom (i.e., what Eligible Persons) and in
what types and amounts Awards should be granted;
          (b) to grant Awards to Eligible Persons in any number, and to
determine the terms and conditions applicable to each Award (including
conditions intended to comply with Code Section 162(m), Code Section 409A, or
both of them), the number of Shares or the amount of cash or other property to
which an Award will relate, any Option Price or Strike Price, grant price or
purchase price, any limitation or Restriction, any schedule for or performance
conditions relating to the earning of the Award or the lapse of limitations,
forfeiture restrictions, restrictive covenants, restrictions on exercisability
or transferability, any Performance Goals, including those relating to the
Company and/or a Subsidiary and/or any division thereof and/or an individual,
and/or vesting based on the passage of time, based in each case on such
considerations as the Committee shall determine);
          (c) to determine the benefit (including any Bonus Opportunity) payable
under any Award and to determine whether any performance or vesting conditions,
including Performance Measures or Performance Goals, have been satisfied;
          (d) to determine whether or not specific Awards shall be granted in
connection with other specific Awards;
          (e) to determine the Term of an Option or SAR, as applicable;
          (f) to determine (i) the amount, if any, that a Grantee shall pay for
Restricted Stock, (ii) whether to permit or require the payment of cash
dividends thereon to be deferred and the terms related thereto, (iii) when
Restricted Stock (including Restricted Stock acquired upon the exercise of an
Option) shall be forfeited, and (iv) whether such Shares shall be held in escrow
or other custodial arrangement;

8



--------------------------------------------------------------------------------



 



          (g) to determine whether, to what extent and under what circumstances
an Award may be settled in, or the exercise price of an Award may be paid in,
cash, Shares, other Awards or other property, or an Award may be accelerated,
vested, canceled, forfeited or surrendered or any terms of the Award may be
waived, and to accelerate the exercisability of, and to accelerate or waive any
or all of the terms and conditions applicable to, any Award or any group of
Awards for any reason and at any time or to extend the period following the
Termination of Service within which an Award may be exercised;
          (h) to determine with respect to Awards granted to Eligible Persons:
(i) whether, to what extent and under what circumstances cash, Shares, other
Awards, other property and other amounts payable with respect to an Award will
be deferred (A) at the election of the Grantee; or (B) if and to the extent
specified in the Award Agreement, automatically or at the election of the
Committee (for purposes of limiting loss of deductions pursuant to Code Section
162(m) or otherwise), in a manner permitted under or exempt from Code
Section 409A; and (ii) to provide for the payment of interest or other rate of
return determined with reference to a predetermined actual investment or
independently set interest rate, or with respect to other bases permitted under
Code Sections 162(m) or 409A or otherwise, for the period between the date of
exercise and the date of payment or settlement of the Award;
          (i) to make, amend, suspend, waive and rescind rules and regulations
relating to the Plan;
          (j) to appoint such agents as the Committee may deem necessary or
advisable to administer the Plan;
          (k) to determine the terms and conditions of all Award Agreements
applicable to Eligible Persons (which need not be identical) and, with the
consent of the Grantee (except as provided in this Section 3.2(k) and
Sections 5.5 and 15.2), to amend any such Award Agreement at any time; provided
that the consent of the Grantee shall not be required for any amendment (i) that
does not adversely affect the rights of the Grantee, or (ii) that is necessary
or advisable (as determined by the Committee) to carry out the purpose of the
Award as a result of any new applicable law or regulation or change in an
existing applicable law or regulation or interpretation thereof, or (iii) to the
extent the Award Agreement specifically permits amendment without consent;
          (l) to impose such additional terms and conditions upon the grant,
exercise or retention of Awards as the Committee may, before or concurrently
with the grant thereof, deem appropriate, including limiting the percentage of
Awards that may from time to time be exercised by a Grantee, and including
requiring the Grantee to enter into restrictive covenants;
          (m) to correct any defect or supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, the rules and
regulations, and Award Agreement or any other instrument entered into or
relating to an Award under the Plan;
          (n) to take any other action with respect to any matters relating to
the Plan for which it is responsible and to make all other decisions and
determinations, including factual

9



--------------------------------------------------------------------------------



 



determinations, as may be required under the terms of the Plan or as the
Committee may deem necessary or advisable for the administration of the Plan;
          (o) to determine whether a Grantee has a Disability or a Retirement;
and
          (p) to determine whether and under what circumstances a Grantee has
incurred a Termination of Service (e.g., whether Termination of Service was for
Cause) or, if applicable for payment of a Deferred Compensation Award, a
“separation from service” described in Code Section 409A.
          Any action of the Committee with respect to the Plan shall be final,
conclusive and binding on all Persons, including the Company, its Subsidiaries,
any Grantee, any Eligible Person, any Person claiming any rights under the Plan
from or through any Grantee, and stockholders, except to the extent the
Committee may subsequently modify, or take further action not consistent with,
its prior action. If not specified in the Plan, the time at which the Committee
must or may make any determination shall be determined by the Committee, and any
such determination may thereafter be modified by the Committee. The express
grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting any power or authority of the
Committee.
          All determinations of the Committee shall be made by a majority of its
members; provided that any determination affecting any Awards made or to be made
to a member of the Committee may, at the Board’s election, be made by the Board.
Section 4.
Shares Subject to the Plan and Adjustments
          4.1 Number of Shares Available for Grants.
          (a) Subject to adjustment as provided in Section 4.2, the aggregate
number of Shares that may be delivered under the Plan shall not exceed
2,700,0001 Shares. If any Shares subject to an Award granted hereunder are
forfeited or such Award otherwise terminates without the delivery of such
Shares, the Shares subject to such Award, to the extent of any such forfeiture
or termination, shall again be available for grant under the Plan. If any Shares
subject to an Award granted hereunder are withheld or applied as payment in
connection with the exercise of an Award (including the withholding of Shares on
the exercise of an Option or on the exercise of an SAR that is settled in
Shares) or, except with respect to Shares of Restricted Stock, the withholding
or payment of taxes related thereto, such Shares shall again be available for
grant under the Plan.
          (b) The Committee shall from time to time determine the appropriate
methodology for calculating the number of Shares that have been delivered
pursuant to the Plan. Shares
 

1   On March 2, 2010, the Board of Directors adopted an amendment to
Section 4.1(a) to increase the number of shares available to be delivered under
the Plan to 4,800,000. The Board is submitting the amendment to this
Section 4.1(a) to the stockholders for their approval at the 2010 Annual Meeting
of Stockholders to be held on May 26, 2010.

10



--------------------------------------------------------------------------------



 



delivered pursuant to the Plan may be, in whole or in part, authorized and
unissued Shares, or treasury Shares, including Shares repurchased by the Company
for purposes of the Plan.
          (c) The maximum number of shares of Common Stock that may be issued
under the Plan in this Section 4.1 shall not be affected by (i) the payment in
cash of dividends or Dividend Equivalents in connection with outstanding Awards;
or (ii) any Shares required to satisfy Substitute Awards.
          4.2 Adjustments in Authorized Shares and Awards.
          (a) If the Committee determines that any dividend or other
distribution (whether in the form of cash, Shares, or other securities or
property), stock split or combination, forward or reverse merger,
reorganization, subdivision, consolidation or reduction of capital,
recapitalization, consolidation, scheme of arrangement, split-up, spin-off or
combination involving the Company or repurchase or exchange of Shares, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of: (a) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted,
(b) the number and type of Shares (or other securities or property) subject to
outstanding Awards, (c) the grant or exercise price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award, (d) the number and kind of Shares of outstanding Restricted
Stock or relating to any other outstanding Award in connection with which Shares
are subject, and (e) the number of Shares with respect to which Awards may be
granted to a Grantee; provided, in each case, that with respect to Awards of
Incentive Stock Options intended to continue to qualify as Incentive Stock
Options after such adjustment, no such adjustment shall be authorized to the
extent that such adjustment would cause the Incentive Stock Option to violate
Code Section 424(a); and provided further that the number of Shares subject to
any Award denominated in Shares shall always be a whole number.
          (b) Notwithstanding Section 4.2(a), any adjustments made pursuant to
Section 4.2(a) shall be made in such a manner as to ensure that after such
adjustment, the Awards continue not to be deferred compensation subject to Code
Section 409A (or if such Awards are already subject to Code Section 409A, so as
not to give rise to liability under Code Section 409A).
          4.3 Compliance With Code Section 162(m).
          (a) Section 162(m) Compliance. To the extent the Committee determines
that compliance with the Performance-Based Exception is desirable with respect
to an Award, Sections 4.3 and 4.4 shall apply. If changes are made to Code
Section 162(m) to permit more flexibility with respect to any Awards available
or outstanding under the Plan, the Committee may, subject to this Section 4.3,
make any adjustments to such Awards as it deems appropriate, subject to
Section 15.2.

11



--------------------------------------------------------------------------------



 



          (b) Annual Individual Limitations. No Grantee may be granted Awards
for Options, SARs, Restricted Stock, Deferred Stock, Restricted Stock Units or
Performance Units (or any other Award that is determined by reference to the
value of Shares or appreciation in the value of Shares) with respect to a number
of Shares in any one (1) Year that, when added to any other Award denominated in
Shares that is granted to such Grantee in the same Year, would exceed Four
Hundred Fifty Thousand (450,000) Shares. If an Award denominated in Shares is
cancelled, the Shares subject to the cancelled Award continue to count against
the maximum number of Shares that may be granted to a Grantee in any Year under
this Section 4.3(b). All Shares specified in this Section 4.3(b) shall be
adjusted to the extent necessary to reflect adjustments to Shares required by
Section 4.2. No Grantee may be granted a cash Award in any one (1) Year, the
maximum payout for which, when added to the maximum payout for all other cash
Awards granted to such Grantee in the same Year, would exceed 300% of the
Grantee’s annual base salary (up to a maximum of $1,000,000 of base salary) as
of the first day of such Year (or, if later, as of the date on which the Grantee
becomes an employee of an Employer).
          4.4 Performance-Based Exception Under Section 162(m).
          (a) Performance Measures. Subject to Section 4.4(d), unless and until
the Committee proposes for a stockholder vote (and the stockholders approve) a
change in the general Performance Measures set forth in this Section 4.4(a), for
Awards (other than Options and SARs) designed to qualify for the
Performance-Based Exception, the objective performance criteria shall be based
upon one or more of the following measurements relating to the Company and/or
any of its Subsidiaries (each a “Performance Measure”):
          (i) Earnings before interest, tax, depreciation or amortization
(“EBITDA”) (actual and adjusted and either in the aggregate or on a per-Share
basis);
          (ii) Earnings (either in the aggregate or on a per-Share basis);
          (iii) Net income or loss (either in the aggregate or on a per-Share
basis);
          (iv) Operating profit;
          (v) Growth or rate of growth in cash flow;
          (vi) Cash flow provided by operations (either in the aggregate or on a
per-Share basis);
          (vii) Free cash flow (either in the aggregate on a per-Share basis);
          (viii) Costs;
          (ix) Gross revenues;
          (x) Reductions in expense levels;
          (xi) Operating and maintenance cost management and employee
productivity;

12



--------------------------------------------------------------------------------



 



          (xii) Stockholder returns (including return on assets, investments,
equity, or gross sales);
          (xiii) Return measures (including return on assets, equity, or sales);
          (xiv) Growth or rate of growth in return measures;
          (xv) Share price (including growth measures and total stockholder
return or attainment by the Shares of a specified value for a specified period
of time);
          (xvi) Net economic value;
          (xvii) Economic value added;
          (xviii) Aggregate product unit and pricing targets;
          (xix) Strategic business criteria, consisting of one or more
objectives based on meeting specified revenue, market share, market penetration,
geographic business expansion goals, objectively identified project milestones,
production volume levels, cost targets, and goals relating to acquisitions or
divestitures;
          (xx) Achievement of business or operational goals such as market share
and/or business development;
          (xxi) Achievement of diversity objectives;
          (xxii) Results of customer satisfaction surveys; and/or
          (xxiii) Debt ratings, debt leverage and debt service;
provided that applicable Performance Measures may be applied on a pre- or
post-tax basis; and provided further that the Committee may, on the Grant Date
of an Award intended to comply with the Performance-Based Exception, and in the
case of other Awards, at any time, provide that the formula for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss.
          (b) Flexibility in Setting Performance Measures. For Awards intended
to comply with the Performance-Based Exception, the Committee shall set the
Performance Measures within the time period prescribed by Code Section 162(m).
The levels of performance required with respect to Performance Measures may be
expressed in absolute or relative levels and may be based upon a set increase,
set positive result, maintenance of the status quo, set decrease or set negative
result. Performance Measures may differ for Awards to different Grantees. The
Committee shall specify the weighting (which may be the same or different for
multiple objectives) to be given to each performance objective for purposes of
determining the final amount payable with respect to any such Award. Any one or
more of the Performance Measures may apply to the Grantee, a department, unit,
division or function within the Company or any

13



--------------------------------------------------------------------------------



 



one or more Subsidiaries; and may apply either alone or relative to the
performance of other businesses or individuals (including industry or general
market indices).
          (c) Adjustments. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established Performance
Goals; provided that any Awards designed to qualify for the Performance-Based
Exception may not (unless the Committee determines to amend the Award so that it
no longer qualifies for the Performance-Based Exception) be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward). The
Committee may not, unless the Committee determines to amend the Award so that it
no longer qualifies for the Performance-Based Exception, delegate any
responsibility with respect to Awards intended to qualify for the
Performance-Based Exception. All determinations by the Committee as to the
achievement of the Performance Measure(s) shall be in writing before payment of
the Award.
          (d) Changes to Performance Measures. If applicable laws, rules or
regulations change to permit Committee discretion to alter the governing
Performance Measures without obtaining stockholder approval of such changes, and
still qualify for the Performance-Based Exception, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.
Section 5.
Eligibility and General Conditions of Awards
          5.1 Eligibility. The Committee may in its discretion grant Awards to
any Eligible Person, whether or not he or she has previously received an Award.
          5.2 Award Agreement. To the extent not set forth in the Plan, the
terms and conditions of each Award shall be set forth in an Award Agreement.
          5.3 General Terms and Termination of Service. Except as provided in an
Award Agreement or as otherwise provided below in this Section 5.3, all Options
or SARs that have not been exercised, or any other Awards that remain subject to
Restrictions or that are not otherwise vested or exercisable, at the time of a
Termination of Service shall be cancelled and forfeited to the Company. Any
Restricted Stock that is forfeited by the Grantee upon Termination of Service
shall be reacquired by the Company, and the Grantee shall sign any document and
take any other action required to assign such Shares back to the Company.
          (a) Options and SARS. Except as otherwise provided in an Award
Agreement:
          (i) If the Grantee incurs a Termination of Service due to his or her
death, Disability or Retirement, the Options or SARs may thereafter be
exercised, to the extent they were vested and exercisable at the time of such
Termination of Service, for a period of one (1) year from the date of such
Termination of Service (but not beyond the original Term). To the extent the
Options or SARs are not exercised at the end of such one-year period, the
Options or SARs shall be immediately cancelled and forfeited to the Company. To
the extent the Options and SARs are not vested and exercisable at the date of
such Termination of Service, they shall be immediately cancelled and forfeited
to the Company.

14



--------------------------------------------------------------------------------



 



          (ii) If the Grantee incurs a Termination of Service for Cause, all
Options and SARs shall be immediately cancelled and forfeited to the Company.
          (iii) If the Grantee incurs a Termination of Service either without
Cause or due to a reason other than his or her death, Disability or Retirement,
the Options and SARs may thereafter be exercised, to the extent they were vested
and exercisable at the time of such Termination of Service, for a period of
sixty (60) days from the date of such Termination of Service (but not beyond the
original Term). To the extent the Options or SARs are not exercised at the end
of such sixty day period, the Options or SARs shall be immediately cancelled and
forfeited to the Company. To the extent the Options and SARs are not vested and
exercisable at the date of such Termination of Service, they shall be
immediately cancelled and forfeited to the Company.
          (b) Restricted Stock. Except as otherwise provided in an Award
Agreement:
          (i) If Termination of Service occurs by reason of the Grantee’s death
or Disability, such Grantee’s Restricted Stock shall become immediately vested
and no longer subject to the applicable Restrictions.
          (ii) If Termination of Service occurs for any reason other than the
Grantee’s death or Disability while the Grantee’s Restricted Stock is subject to
a Restriction(s), all of such Grantee’s Restricted Stock that is unvested or
still subject to Restrictions shall be forfeited by the Grantee.
          (c) Dividend Equivalents. If Dividend Equivalents have been credited
with respect to any Award and such Award (in whole or in part) is forfeited, all
Dividend Equivalents issued in connection with such forfeited Award (or portion
of an Award) shall also be forfeited to the Company.
          (d) Waiver by Committee. Notwithstanding the foregoing provisions of
this Section 5.3, the Committee may in its sole discretion as to all or part of
any Award as to any Grantee, at the time the Award is granted or thereafter,
determine that Awards shall become exercisable or vested upon a Termination of
Service, determine that Awards shall continue to become exercisable or vested in
full or in installments after Termination of Service, extend the period for
exercise of Options or SARs following Termination of Service (but not beyond the
original Term), or provide that any Award shall in whole or in part not be
forfeited upon such Termination of Service. Notwithstanding the preceding
sentence, the Committee shall not have the authority under this Section 5.3(d)
to take any action with respect to an Award to the extent that such action would
(i) cause an Award that is not intended to be a Deferred Compensation Award
subject to Code Section 409A, to instead become subject thereto (or if such
Award is already subject to Code Section 409A, so as not to give rise to
liability under Code Section 409A); or (ii) cause an Award that is intended to
be qualified for the Performance-Based Exception, to instead become subject to
Code Section 162(m)(1).
          5.4 Nontransferability of Awards.

15



--------------------------------------------------------------------------------



 



          (a) Each Award and each right under any Award shall be exercisable
only by the Grantee during the Grantee’s lifetime, or, if permissible under
applicable law, by the Grantee’s guardian or legal representative.
          (b) No Award (before the time, if applicable, Shares are delivered in
respect of such Award), and no right under any Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Grantee other than by will or by the laws of descent and distribution (or, in
the case of Restricted Stock, to the Company), and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Subsidiary; provided that
the designation of a Beneficiary to receive benefits in the event of the
Grantee’s death shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance for purposes of this Section 5.4(b).
If so determined by the Committee, a Grantee may, in the manner established by
the Committee, designate a Beneficiary or Beneficiaries to exercise the rights
of the Grantee, and to receive any distribution with respect to any Award upon
the death of the Grantee. A transferee, Beneficiary, guardian, legal
representative or other person claiming any rights under the Plan from or
through any Grantee shall be subject to the provisions of the Plan and any
applicable Award Agreement, except to the extent the Plan and Award Agreement
otherwise provide with respect to such persons, and to any additional
restrictions or limitations deemed necessary or appropriate by the Committee.
          (c) Notwithstanding subsections (a) and (b) above, to the extent
provided in the Award Agreement, Non-Qualified Stock Options, may be
transferred, without consideration, to a Permitted Transferee. For this purpose,
a “Permitted Transferee” in respect of any Grantee means any member of the
Immediate Family of such Grantee, any trust of which all of the primary
beneficiaries are such Grantee or members of his or her Immediate Family, or any
partnership, limited liability company, corporation or and similar entity of
which all of the partners, members or stockholders are such Grantee or members
of his or her Immediate Family; and the “Immediate Family” of a Grantee means
the Grantee’s spouse, former spouse, children, stepchildren, grandchildren,
parents, stepparents, siblings, grandparents, nieces and nephews, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships. Such Award may be exercised by such Permitted
Transferee in accordance with the terms of such Award.
          (d) Notwithstanding subsections (a) and (b) above, any portion of a
Grantee’s Non-Qualified Stock Options or Deferred Compensation Award that is no
longer subject to any substantial risk of forfeiture under this Plan or the
applicable Award Agreement may be assigned by a domestic relations court order
to the Grantee’s former spouse in connection with the dissolution of their
marriage, but only if the Committee determines, in its sole discretion, that the
order satisfies such requirements of a “qualified domestic relations order” as
are set forth in paragraphs (1) through (3) of Code Section 414(p), as if the
applicable Award were a plan described in Code Section 401(a)(13). The federal
income and payroll taxation of any Award assigned as provided in the preceding
sentence shall be governed by Revenue Rulings 2002-22 and 2004-60, or any
applicable guidance subsequently published by the Internal Revenue Service or
the U.S. Department of the Treasury. Except as specifically provided in this
subsection (d), nothing herein shall be construed as requiring the Committee to
honor the order of a domestic relations court regarding an Award, except to the
extent required under applicable law.

16



--------------------------------------------------------------------------------



 



          5.5 Cancellation and Rescission of Awards. Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold, or
otherwise limit or restrict any unexercised or unsettled Award at any time if
the Grantee is not in compliance with all applicable provisions of the Award
Agreement and the Plan or is in violation of any restrictive covenant or other
agreement with an Employer.
          5.6 Substitute Awards. The Committee may, in its discretion and on
such terms and conditions as the Committee considers appropriate in the
circumstances, grant Substitute Awards under the Plan. For purposes of this
Section 5.6, “Substitute Award” means an Award granted under the Plan in
substitution for stock and stock-based awards (“Acquired Entity Awards”) held by
current and former employees or non-employee directors of, or consultants to,
another corporation or entity who become Eligible Persons as the result of a
merger, consolidation or combination of the employing corporation or other
entity (the “Acquired Entity”) with the Company or a Subsidiary or the
acquisition by the Company or a Subsidiary of property or stock of the Acquired
Entity immediately before such merger, consolidation, acquisition or combination
(“Acquisition Date”) in order to preserve for the Grantee the economic value of
all or a portion of such Acquired Entity Award at such price as the Committee
determines necessary to achieve preservation of economic value.
          5.7 Exercise by Non-Grantee. If any Award is exercised as permitted by
the Plan by any Person other than the Grantee, the exercise notice shall be
accompanied by such documentation as may reasonably be required by the
Committee, including, without limitation, evidence of authority of such Person
or Persons to exercise the Award and, if the Committee so specifies, evidence
satisfactory to the Company that any death taxes payable with respect to such
Shares have been paid or provided for.
          5.8 No Cash Consideration for Awards. Awards may be granted for no
cash consideration or for such minimal cash consideration as may be required by
applicable law.
Section 6.
Stock Options
          6.1 Grant of Options. Subject to and consistent with the provisions of
the Plan, Options may be granted to any Eligible Person in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee.
          6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement in such form as the Committee may approve that shall specify the Grant
Date, the Option Price, the Term (not to exceed ten (10) years from its Grant
Date unless the Committee otherwise specifies in the Award Agreement), the
number of Shares to which the Option pertains, the time or times at which such
Option shall be exercisable and such other provisions (including Restrictions)
not inconsistent with the provisions of the Plan as the Committee shall
determine.
          6.3 Option Price. The purchase price per Share purchasable under an
Option shall be determined by the Committee; provided that such purchase price
shall not be less than one

17



--------------------------------------------------------------------------------



 



hundred percent (100%) of the Fair Market Value of a Share on the Grant Date. As
provided in Section 16.3, no Option shall be repriced without stockholder
approval.
          6.4 Vesting. Shares subject to an Option shall become vested and
exercisable as specified in the applicable Award Agreement.
          6.5 Grant of Incentive Stock Options. At the time of the grant of any
Option, the Committee may in its discretion designate that such Option shall be
made subject to additional restrictions to permit it to qualify as an Incentive
Stock Option. Any Option designated as an Incentive Stock Option:
          (a) shall be granted only to an employee of the Company or a
Subsidiary Corporation (as defined below);
          (b) shall have an Option Price of not less than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date, and, if granted to
a person who owns capital stock (including stock treated as owned under Section
424(d) of the Code) possessing more than ten percent (10%) of the total combined
voting power of all classes of capital stock of the Company or any Subsidiary
Corporation (a “10% Owner”), have an Option Price not less than one hundred ten
percent (110%) of the Fair Market Value of a Share on its Grant Date;
          (c) shall have a Term of not more than ten (10) years (five (5) years
if the Grantee is a 10% Owner) from its Grant Date, and shall be subject to
earlier termination as provided herein or in the applicable Award Agreement;
          (d) shall not have an aggregate Fair Market Value (as of the Grant
Date) of the Shares with respect to which Incentive Stock Options (whether
granted under the Plan or any other equity incentive plan of the Grantee’s
employer or any parent or Subsidiary Corporation (“Other Plans”)) are
exercisable for the first time by such Grantee during any Year (“Current
Grant”), determined in accordance with the provisions of Code Section 422, that
exceeds $100,000 (the “$100,000 Limit”);
          (e) shall, if the aggregate Fair Market Value of the Shares
(determined on the Grant Date) with respect to the Current Grant and all
Incentive Stock Options previously granted under the Plan and any Other Plans
that are exercisable for the first time during a Year (“Prior Grants”) would
exceed the $100,000 Limit, be, as to the portion in excess of the $100,000
Limit, exercisable as a separate Option that is not an Incentive Stock Option at
such date or dates as are provided in the Current Grant;
          (f) shall require the Grantee to notify the Committee of any
disposition of any Shares delivered pursuant to the exercise of the Incentive
Stock Option under the circumstances described in Code Section 421(b) (relating
to holding periods and certain disqualifying dispositions) (“Disqualifying
Disposition”), within ten (10) days after such a Disqualifying Disposition;
          (g) shall by its terms not be assignable or transferable other than by
will or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided that the Grantee may, to the
extent provided in the Plan in any manner

18



--------------------------------------------------------------------------------



 



specified by the Committee, designate in writing a Beneficiary to exercise his
or her Incentive Stock Option after the Grantee’s death; and
          (h) shall, if such Option nevertheless fails to meet the foregoing
requirements, or otherwise fails to meet the requirements of Code Section 422
for an Incentive Stock Option, be treated for all purposes of this Plan, except
as otherwise provided in subsections (d) and (e) above, as an Option that is not
an Incentive Stock Option.
          For purposes of this Section 6.5, “Subsidiary Corporation” means a
corporation other than the Company in an unbroken chain of corporations
beginning with the Company if, at the time of granting the Option, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. Notwithstanding
the foregoing and Sections 3.2(k) or 15.2, the Committee may, without the
consent of the Grantee, at any time before the exercise of an Option (whether or
not an Incentive Stock Option), take any action necessary to prevent such Option
from being treated as an Incentive Stock Option.
          6.6 Exercise and Payment.
          (a) Except as may otherwise be provided by the Committee in an Award
Agreement, Options shall be exercised by the delivery of a written notice
(“Notice”) to the Company setting forth the number of Shares to be exercised,
accompanied by full payment (including any applicable tax withholding) for the
Option Price for the number of Shares for which the Options are being exercised,
with the payment made by any one or more of the following means on the Exercise
Date (or such other date as may be permitted in writing by the Secretary of the
Company):
          (i) cash, personal check or wire transfer;
          (ii) with the approval of the Committee, delivery (or deemed surrender
through attestation) by the Grantee of Shares or Shares of Restricted Stock
valued at the Fair Market Value of a Share on the Exercise Date; or
          (iii) subject to applicable law, through the sale of the Shares
acquired on exercise of the Option through a broker-dealer to whom the Grantee
has submitted an irrevocable notice of exercise and irrevocable instructions to
deliver promptly to the Company the amount of sale or loan proceeds sufficient
to pay for such Shares, together with, if requested by the Company, the amount
of applicable withholding taxes payable by Grantee by reason of such exercise.
          (b) The Committee may in its discretion specify that, if any Shares of
Restricted Stock (“Tendered Restricted Shares”) are used to pay the Option
Price, (x) all the Shares acquired on exercise of the Option shall be subject to
the same restrictions as the Tendered Restricted Shares, determined as of the
date of exercise of the Option, or (y) a number of Shares acquired on exercise
of the Option equal to the number of Tendered Restricted Shares shall be subject
to the same restrictions as the Tendered Restricted Shares, determined as of the
date of exercise of the Option.

19



--------------------------------------------------------------------------------



 



          (c) If the Option is exercised as permitted by the Plan by any Person
other than the Grantee, the Notice shall be accompanied by documentation as may
reasonably be required by the Company, including, evidence of authority of such
Person or Persons to exercise the Option.
          (d) At the time a Grantee exercises an Option or to the extent
provided by the Committee in the applicable Award Agreement, in lieu of
accepting payment of the Option Price of the Option and delivering the number of
Shares of Common Stock for which the Option is being exercised, the Committee
may direct that the Company either (i) pay the Grantee a cash amount, or
(ii) issue a lesser number of Shares of Common Stock, in any such case, having a
Fair Market Value on the Exercise Date equal to the amount, if any, by which the
aggregate Fair Market Value (or such other amount as may be specified in the
applicable Award Agreement, in the case of an exercise occurring concurrent with
a Change in Control) of the Shares of Common Stock as to which the Option is
being exercised exceeds the aggregate Option Price for such Shares, based on
such terms and conditions as the Committee shall establish.
Section 7.
Stock Appreciation Rights
          7.1 Grant of SARs. Subject to and consistent with the provisions of
the Plan, the Committee, at any time and from time to time, may grant SARs to
any Eligible Person on a standalone basis only (i.e., not in tandem with an
Option). The Committee may impose such conditions or restrictions on the
exercise of any SAR as it shall deem appropriate.
          7.2 Award Agreements. Each SAR shall be evidenced by an Award
Agreement in such form as the Committee may approve, that shall contain such
terms and conditions not inconsistent with the provisions of the Plan as shall
be determined from time to time by the Committee. Unless otherwise provided in
the Award Agreement, no SAR grant shall have a Term of more than ten (10) years
from the date of grant of the SAR.
          7.3 Strike Price. The Strike Price of an SAR shall be determined by
the Committee in its sole discretion; provided that the Strike Price shall not
be less than 100% of the Fair Market Value of a Share on the Grant Date of the
SAR. As provided in Section 15.3, no SAR shall be repriced without stockholder
approval.
          7.4 Vesting. Shares subject to an SAR shall become vested and
exercisable as specified in the applicable Award Agreement.
          7.5 Exercise and Payment. Except as may otherwise be provided by the
Committee in an Award Agreement, SARs shall be exercised by the delivery of a
written notice to the Company, setting forth the number of Shares with respect
to which the SAR is to be exercised. No payment of an SAR shall be made unless
applicable tax withholding requirements have been satisfied in accordance with
Section 17.1 or otherwise. Any payment by the Company in respect of an SAR may
be made in cash, Shares, other property, or any combination thereof, as the
Committee, in its sole discretion, shall determine.
          7.6 Grant Limitations. The Committee may at any time impose any other
limitations or Restrictions upon the exercise of SARs that it deems necessary or
desirable in order to achieve desirable tax results for the Grantee or the
Company.

20



--------------------------------------------------------------------------------



 



Section 8.
Restricted Stock
          8.1 Grant of Restricted Stock. Subject to and consistent with the
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock to any Eligible Person in such amounts as the Committee
shall determine.
          8.2 Award Agreement. Each grant of Restricted Stock shall be evidenced
by an Award Agreement that shall specify the Restrictions, the number of Shares
subject to the Restricted Stock Award, and such other provisions not
inconsistent with the provisions of this Plan as the Committee shall determine.
The Committee may impose such Restrictions on any Award of Restricted Stock as
it deems appropriate, including time-based Restrictions, Restrictions based upon
the achievement of specific Performance Goals, Restrictions based on the
occurrence of a specified event, and/or Restrictions under applicable securities
laws.
          8.3 Consideration for Restricted Stock. The Committee shall determine
the amount, if any, that a Grantee shall pay for Restricted Stock.
          8.4 Vesting. Shares subject to a Restricted Stock Award shall become
vested as specified in the applicable Award Agreement (thereafter being referred
to as “Unrestricted Stock”). For purposes of calculating the number of Shares of
Restricted Stock that become Unrestricted Stock as set forth above, Share
amounts shall be rounded to the nearest whole Share amount.
          8.5 Effect of Forfeiture. If Restricted Stock is forfeited, and if the
Grantee was required to pay for such Shares or acquired such Restricted Stock
upon the exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Stock to the Company at a price equal to the lesser of (x) the amount
paid by the Grantee for such Restricted Stock or the exercise price of the
Option, as applicable, and (y) the Fair Market Value of a Share on the date of
such forfeiture. The Company shall pay to the Grantee the deemed sale price as
soon as is administratively practical. Such Restricted Stock shall cease to be
outstanding, and shall no longer confer on the Grantee thereof any rights as a
stockholder of the Company, from and after the date of the event causing the
forfeiture, whether or not the Grantee accepts the Company’s tender of payment
for such Restricted Stock.
          8.6 Escrow; Legends. The Committee may provide that the certificates
for any Restricted Stock (x) shall be held (together with a stock power executed
in blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Stock becomes nonforfeitable or is forfeited and/or (y) shall bear an
appropriate legend restricting the transfer of such Restricted Stock under the
Plan. If any Restricted Stock becomes nonforfeitable, the Company shall cause
certificates for such Shares to be delivered without such legend or shall cause
a release of restrictions on a book entry account maintained by the Company’s
transfer agent.
          8.7 Stockholder Rights in Restricted Stock. Restricted Stock, whether
held by a Grantee or in escrow or other custodial arrangement by the Secretary
of the Company, shall confer on the Grantee all rights of a stockholder of the
Company, except as otherwise provided in the Plan or Award Agreement. At the
time of a grant of Restricted Stock, the Committee may

21



--------------------------------------------------------------------------------



 



require the payment of cash dividends thereon to be deferred and, if the
Committee so determines, reinvested in additional Shares of Restricted Stock.
Stock dividends and deferred cash dividends issued with respect to Restricted
Stock shall be subject to the same restrictions and other terms as apply to the
Shares of Restricted Stock with respect to which such dividends are issued. The
Committee may in its discretion provide for payment of interest on deferred cash
dividends.
Section 9.
Restricted Stock Units
          9.1 Grant of Restricted Stock Units. Subject to and consistent with
the provisions of the Plan and Code Sections 409A(2), (3) and (4), the
Committee, at any time and from time to time, may grant Restricted Stock Units
to any Eligible Person, in such amount and upon such terms as the Committee
shall determine. A Grantee shall have no voting rights in Restricted Stock
Units.
          9.2 Award Agreement. Each grant of Restricted Stock Units shall be
evidenced by an Award Agreement that shall specify the Restrictions, the number
of Shares subject to the Restricted Stock Units granted, and such other
provisions as the Committee shall determine in accordance with the Plan and Code
Section 409A. The Committee may impose such Restrictions on Restricted Stock
Units, including time-based Restrictions based on the achievement of specific
Performance Goals, time-based Restrictions following the achievement of specific
Performance Goals, Restrictions based on the occurrence of a specified event,
and/or Restrictions under applicable securities laws.
          9.3 Crediting Restricted Stock Units. The Company shall establish an
account (“RSU Account”) on its books for each Eligible Person who receives a
grant of Restricted Stock Units. Restricted Stock Units shall be credited to the
Grantee’s RSU Account as of the Grant Date of such Restricted Stock Units. RSU
Accounts shall be maintained for recordkeeping purposes only and the Company
shall not be obligated to segregate or set aside assets representing securities
or other amounts credited to RSU Accounts. The obligation to make distributions
of securities or other amounts credited to RSU Accounts shall be an unfunded,
unsecured obligation of the Company.
          (a) Crediting of Dividend Equivalents. Except as otherwise provided in
an Award Agreement, whenever dividends are paid or distributions made with
respect to Shares, Dividend Equivalents shall be credited to RSU Accounts on all
Restricted Stock Units credited thereto as of the record date for such dividend
or distribution. Such Dividend Equivalents shall be credited to the RSU Account
in the form of additional Restricted Stock Units in a number determined by
dividing the aggregate value of such Dividend Equivalents by the Fair Market
Value of a Share at the payment date of such dividend or distribution.
          (b) Settlement of RSU Accounts. The Company shall settle an RSU
Account by delivering to the holder thereof (which may be the Grantee or his or
her Beneficiary, as applicable) a number of Shares equal to the whole number of
Shares underlying the Restricted Stock Units then credited to the Grantee’s RSU
Account (or a specified portion in the event of any partial settlement);
provided that any fractional Shares underlying Restricted Stock Units

22



--------------------------------------------------------------------------------



 



remaining in the RSU Account on the Settlement Date shall be distributed in cash
in an amount equal to the Fair Market Value of a Share as of the Settlement Date
multiplied by the remaining fractional Restricted Stock Unit. Unless otherwise
provided in an Award Agreement, the Settlement Date for all Restricted Stock
Units credited to a Grantee’s RSU Account shall be the as soon as
administratively practical after the date when Restrictions applicable to an
Award of Restricted Stock Units have lapsed, but in no event shall such
Settlement Date be later than March 15 of the Year following the Year in which
the Restrictions applicable to the Award of Restricted Stock Units have lapsed.
Unless otherwise provided in an Award Agreement, if a Grantee’s Termination of
Service occurs before the lapse of such Restrictions, such Grantee’s Restricted
Stock Units shall be immediately cancelled and forfeited to the Company.
Section 10.
Deferred Stock
          10.1 Grant of Deferred Stock. Subject to and consistent with the
provisions of the Plan and Code Sections 409A(a)(2), (3), and (4), the
Committee, at any time and from time to time, may grant the right to receive
Shares of Deferred Stock to any Eligible Person in such number, and upon such
terms, as the Committee, at any time and from time to time, shall determine
(including, to the extent allowed by the Committee, grants at the election of a
Grantee to convert Shares to be acquired upon lapse of restrictions on
Restricted Stock or Restricted Stock Units into such Deferred Stock). A Grantee
shall have no voting rights in Deferred Stock.
          10.2 Award Agreement. Each grant of Deferred Stock shall be evidenced
by an Award Agreement that shall specify the number of Shares underlying the
Deferred Stock subject to an Award, the Settlement Date such Shares of Deferred
Stock shall be settled and such other provisions as the Committee shall
determine that are in accordance with the Plan and Code Section 409A.
          10.3 Deferred Stock Elections.
          (a) Making of Deferral Elections. If and to the extent permitted by
the Committee, an Eligible Person may elect (a “Deferral Election”) at such
times and in accordance with rules and procedures adopted by the Committee
(which shall comply with Code Section 409A), to receive all or any portion of
his salary and/or bonus (including any cash or Share Award, other than any
Options or SARs) in the form of a right to receive a number of Shares of
Deferred Stock equal to the quotient of (i) the amount of salary and/or cash
bonus or other permissible Award to be paid in the form of Deferred Stock,
divided by (ii) the Fair Market Value of a Share on the date such salary or
bonus or other such Award would otherwise be paid in cash or distributed in
Shares. The Grant Date for an Award of Deferred Stock made pursuant to a
Deferral Election shall be the date the deferrable amount subject to the
Deferral Election would otherwise have been paid to the Grantee in cash or
Shares.
          (b) Timing of Deferral Elections. An initial Deferral Election must be
filed with the Secretary of the Company no later than December 31 of the Year
preceding the Year in which the amounts subject to the Deferral Election would
otherwise be earned, subject to the applicable requirements of Code Section 409A
and such other restrictions and advance filing requirements as the Company may
impose. A Deferral Election shall be irrevocable as of the filing deadline.

23



--------------------------------------------------------------------------------



 



Each Deferral Election shall remain in effect with respect to subsequently
earned amounts described in the Deferral Election, unless the Eligible Person
revokes or changes such Deferral Election. Any such revocation or change shall
have prospective application only; and shall not be effective for any amounts
subject to the Deferral Election that are earned during the Year in which the
revocation or change is filed.
          (c) Subsequent Deferral Elections. A Deferral Election (other than an
initial Deferral Election) made with respect to an outstanding Deferred
Compensation Award must meet the timing requirements for a subsequent deferral
election, as specified in Treasury Regulation Section 1.409A-2(b).
          10.4 Deferral Account.
          (a) Establishment of Deferral Accounts. The Company shall establish an
account (a “Deferral Account”) on its books for each Eligible Person who
receives a grant of Deferred Stock or makes a Deferral Election. Deferred Stock
shall be credited to the Grantee’s Deferral Account as of the Grant Date of such
Deferred Stock. Deferral Accounts shall be maintained for recordkeeping purposes
only and the Company shall not be obligated to segregate or set aside assets
representing securities or other amounts credited to Deferral Accounts. The
obligation to make distributions of securities or other amounts credited to
Deferral Accounts shall be an unfunded, unsecured obligation of the Company. A
Deferral Account shall be subject to the provisions of Section 5.4 other than
Section 5.4(c).
          (b) Crediting of Dividend Equivalents. Except as otherwise provided in
an Award Agreement, whenever dividends are paid or distributions made with
respect to Shares, Dividend Equivalents shall be credited to Deferral Accounts
on all Deferred Stock credited thereto as of the record date for such dividend
or distribution. Such Dividend Equivalents shall be credited to the Deferral
Account in the form of additional Deferred Stock in a number determined by
dividing the aggregate value of such Dividend Equivalents by the Fair Market
Value of a Share at the payment date of such dividend or distribution.
          (c) Settlement of Deferral Accounts. The Company shall settle a
Deferral Account by delivering to the holder thereof (which may be the Grantee
or his or her Beneficiary or estate, as applicable) a number of Shares equal to
the whole number of Shares of Deferred Stock then credited to the Grantee’s
Deferral Account (or a specified portion in the event of any partial
settlement); provided that any fractional Shares of Deferred Stock remaining in
the Deferral Account on the Settlement Date shall be distributed in cash in an
amount equal to the Fair Market Value of a Share as of the Settlement Date
multiplied by the remaining fractional Share. The Settlement Date for all
Deferred Stock credited in a Grantee’s Deferral Account shall be determined in
accordance with Code Section 409A and shall be specified in the applicable Award
Agreement or Deferral Election. The Settlement Date for Deferred Stock, as may
be permitted by the Committee in its discretion and as specified in the Award
Agreement or Deferral Election, shall be limited to one or more of the following
events: (1) a specified date (as contemplated by applicable guidance under Code
Section 409A), (2) a Change in Control (within the meaning of the Plan’s
definition that applies to Deferred Compensation Awards), (3) the Grantee’s
“separation from service” as provided in Code Section 409A(a)(2)(A)(i) (which is
defined differently from Termination of Service), (4) the Grantee’s death,
(5) the Grantee’s

24



--------------------------------------------------------------------------------



 



Disability or (6) an “unforeseeable emergency” of the Grantee as provided in
Code Section 409A(a)(2)(A)(vi).
Section 11.
Performance Units
          11.1 Grant of Performance Units. Subject to and consistent with the
provisions of the Plan, Performance Units may be granted to any Eligible Person
in such number and upon such terms, and at any time and from time to time, as
shall be determined by the Committee. Performance Units shall be evidenced by an
Award Agreement in such form as the Committee may approve, that shall contain
such terms and conditions not inconsistent with the provisions of the Plan as
shall be determined from time to time by the Committee.
          11.2 Value/Performance Goals. The Committee shall, in its discretion,
set Performance Goals that, depending on the extent to which they are met during
a Performance Period, will determine the number or value of Performance Units
that will be paid to the Grantee at the end of the Performance Period. Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant. The Performance Goals for Awards of Performance
Units shall be set by the Committee at threshold, target and maximum performance
levels with the number or value of the Performance Units payable tied to the
degree of attainment of the various performance levels during the Performance
Period. No payment shall be made with respect to a Performance Unit Award if the
threshold performance level is not satisfied. If Performance Goals are attained
between the threshold and target performance levels or between the target and
maximum performance levels, the number or value of Performance Units under such
Award shall be determined by linear interpolation, unless otherwise provided in
an Award Agreement. With respect to Covered Employees and to the extent the
Committee deems it appropriate for an Award of Performance Units to comply with
Code Section 162(m), (a) all Performance Goals for that Award shall be based on
objective Performance Measures satisfying the requirements for the
Performance-Based Exception, and shall be set by the Committee within the time
period prescribed by Code Section 162(m); and (b) the maximum amount of the
Award shall be subject to the applicable limit under Section 4.3(b).
          11.3 Earning of Performance Units. Except as provided in Section 13,
after the applicable Performance Period has ended, the holder of Performance
Units shall be entitled to payment based on the level of achievement of
Performance Goals set by the Committee and as described in Section 11.2. If the
Performance Unit is intended to comply with the Performance-Based Exception, the
Committee shall certify the level of achievement of the Performance Goals in
writing before the Award is settled. At the discretion of the Committee, the
Award Agreement may specify that an Award of Performance Units is payable in
cash, Shares, Restricted Stock or Restricted Stock Units.
          11.4 Adjustment on Change of Position. If a Grantee is promoted,
demoted or transferred to a different business unit of the Company during a
Performance Period, then, to the extent the Committee determines that the Award,
the Performance Goals, or the Performance Period are no longer appropriate, the
Committee may adjust, change, eliminate or cancel the Award, the Performance
Goals, or the applicable Performance Period, as it deems appropriate in order to
make them appropriate and comparable to the initial Award, the Performance
Goals, or

25



--------------------------------------------------------------------------------



 



the Performance Period; provided that if the Award is intended to qualify for
the Performance-Based Exception, such adjustments shall be subject to
Section 4.4(c).
          11.5 Dividend Rights. At the discretion of the Committee, a Grantee
may be entitled to receive any dividends or Dividend Equivalents declared with
respect to Shares deliverable in connection with grants of Performance Units
that have been earned, but not yet delivered to the Grantee.
Section 12.
Annual Incentive Awards
12.1 Annual Incentive Awards. Subject to and consistent with the provisions of
the Plan, Annual Incentive Awards may be granted to any Eligible Person in
accordance with the provisions of this Section 12. The Committee shall designate
the individuals eligible to be granted an Annual Incentive Award for a Year
within the first ninety (90) days of such Year; provided that for any hiring or
promotion after such period that makes an individual who is not a Covered
Employee eligible to be granted an Annual Incentive Award, the designation shall
not be later than the last day of the first 25% of the remainder of such Year
after such hiring or promotion. The Committee may designate an Eligible Person
as eligible for an Annual Incentive Award for a full Year or for a period of
less than a full Year. The opportunity to be granted an Annual Incentive Award
shall be evidenced by an Award Agreement or in such other form as the Committee
may approve, that shall specify the individual’s Bonus Opportunity, the
Performance Goals, and such other terms not inconsistent with the Plan as the
Committee shall determine.
          12.2 Determination of Amount of Annual Incentive Awards.
          (a) Aggregate Maximum. The Committee may establish guidelines as to
the maximum amount of Annual Incentive Awards payable to all Eligible Persons
for any Year.
          (b) Establishment of Performance Goals and Bonus Opportunities. Within
the first ninety (90) days of each Year, the Committee shall establish
Performance Goals for the Year (which may be the same or different for some or
all Eligible Persons) and shall establish the threshold, target and maximum
Bonus Opportunity for each Grantee for the attainment of specified threshold,
target and maximum Performance Goals. Performance Goals and Bonus Opportunities
may be weighted for different factors and measures as the Committee shall
determine. With respect to Covered Employees and to the extent the Committee
deems it appropriate for an Annual Incentive Award to comply with Code
Section 162(m), (a) all Performance Goals for that Award shall be based on
objective Performance Measures satisfying the requirements for the
Performance-Based Exception, and shall be set by the Committee within the time
period prescribed by Code Section 162(m); and (b) the maximum amount of the
Award shall be subject to the applicable limit under Section 4.3(b).
          (c) Committee Certification and Determination of Amount of Annual
Incentive Award. The Committee shall determine and certify in writing the degree
of attainment of Performance Goals as soon as administratively practicable after
the end of each Year but not later than sixty (60) days after the end of such
Year. The Committee shall determine an individual’s maximum Annual Incentive
Award based on the level of attainment of the

26



--------------------------------------------------------------------------------



 



Performance Goals (as certified by the Committee) and the individual’s Bonus
Opportunity. The Committee reserves the discretion to reduce (but not below
zero) the amount of an individual’s Annual Incentive Award below the maximum
Annual Incentive Award. The determination of the Committee to reduce (or not
pay) an individual’s Annual Incentive Award for a Year shall not affect the
maximum Annual Incentive Award payable to any other individual. No Annual
Incentive Award shall be payable to an individual unless at least the threshold
Performance Goal is attained.
          (d) Termination of Service. If a Grantee has a Termination of Service
during the Year, the Committee may, in its absolute discretion and under such
rules as the Committee may from time to time prescribe, authorize the payment of
an Annual Incentive Award to such Grantee in accordance with the provisions of
this Section 12 and, in the absence of such determination by the Committee, the
Grantee shall receive no Annual Incentive Award for such Year.
12.3 Time of Payment of Annual Incentive Awards. Annual Incentive Awards shall
be paid as soon as administratively practicable after the Committee determines
the amount of the Award payable under this Section 12, but not later than two
and one-half months after the end of such Year.
          12.4 Form of Payment of Annual Incentive Awards.(a) An individual’s
Annual Incentive Award for a Year shall be paid in cash, Shares, Restricted
Stock, Options or any other form of an Award or any combination thereof as
provided in the Award Agreement or in such form as the Committee may approve.
Section 13.
Change in Control
          13.1 Acceleration of Vesting. Upon the occurrence of an event
satisfying the definition of “Change in Control” with respect to a particular
Award, unless otherwise provided in an Award Agreement, such Award shall become
vested, all Restrictions shall lapse and all Performance Goals shall be deemed
to be met, as applicable; provided that no payment of an Award shall be
accelerated to the extent such payment would cause such Award to be subject to
the adverse consequences described in Code Section 409A. The Committee may, in
its discretion, include such further provisions and limitations in any Award
Agreement as it may deem desirable.
          13.2 Special Treatment if a Change in Control Occurs. In order to
maintain the Grantee’s rights upon the occurrence of any event satisfying the
definition of “Change in Control” with respect to an Award, the Committee, as
constituted before such event, may, in its sole discretion, as to any such
Award, either at the time the Award is made hereunder or any time thereafter,
take any one or more of the following actions: (a) make such adjustment to any
such Award then outstanding as the Committee deems appropriate to reflect such
Change in Control; or (b) cause any such Award then outstanding to be assumed,
or new rights substituted therefor, by the acquiring or surviving entity after
such Change in Control.

27



--------------------------------------------------------------------------------



 



          Additionally, if a Change in Control occurs with respect to Options
and SARs, the Committee, as constituted before such Change in Control, may, in
its sole discretion, (a) cancel any outstanding unexercised Options or SARs
(whether or not vested) that have a per Share Option Price or Strike Price (as
applicable) which is greater than or equal to the per Share Fair Market Value as
of the date of the Change in Control; or (b) cancel any outstanding unexercised
Options or SARs (whether or not vested) that have a per Share Option Price or
Strike Price (as applicable) which is less than the per Share Fair Market Value
as of the date of the Change in Control in exchange for a cash payment of an
amount equal to (i) the difference between the per share Fair Market Value as of
the date of the Change in Control and the Option Price or Strike Price
multiplied by (ii) the total number of Shares underlying such Option or SAR that
are vested and exercisable at the time of the Change in Control.
Section 14.
Dividend Equivalents
          The Committee is authorized to grant Awards of Dividend Equivalents
alone or in conjunction with other Awards, on such terms and conditions as the
Committee shall determine in accordance with Code Section 409A. Unless otherwise
provided in the Award Agreement or in Sections 9 and 10 of the Plan, Dividend
Equivalents shall be paid immediately when accrued and, in no event, later than
March 15 of the Year following the Year in which such Dividend Equivalents
accrue. Unless otherwise provided in the Award Agreement or in Sections 9 and 10
of the Plan, if the Grantee incurs a Termination of Service before the date such
Dividend Equivalents accrue, the Grantee’s right to such Dividend Equivalents
shall be immediately forfeited.
Section 15.
Amendments and Termination
          15.1 Amendment and Termination. Subject to Section 15.2, the Board may
at any time amend, alter, suspend, discontinue or terminate the Plan in whole or
in part without the approval of the Company’s stockholders, provided that
(a) any amendment shall be subject to the approval of the Company’s stockholders
if such approval is required by any federal or state law or regulation or any
stock exchange or automated quotation system on which the Shares may then be
listed or quoted, and (b) any Plan amendment or termination will not accelerate
the timing of any payments that constitute deferred compensation under Code
Section 409A unless such acceleration of payment is permitted by Code
Section 409A.
          15.2 Effect of Termination or Amendments on Previously Granted Awards.
Except as otherwise specifically provided in the Plan (including
Sections 3.2(k), 5.5 and this Section 15.2) or an Award Agreement, no
termination, amendment or modification of the Plan shall adversely affect in any
material way any Award previously granted under the Plan without the written
consent of the Grantee of such Award.
          15.3 Amendment of Agreements for Awards; No Repricing of Certain
Awards. Except as otherwise provided in this Section 15.3, the terms of an
existing Award may be amended by agreement between the Committee and the
Grantee. Notwithstanding the foregoing sentence, except as permitted under
Section 4.2, 5.6 or 13.2, (a) without the prior approval of the

28



--------------------------------------------------------------------------------



 



Company’s stockholders, (i) no Option or SAR will be repriced, replaced, or
regranted through cancellation, (ii) the exercise price of a previously granted
Option or SAR will not be lowered and (iii) no Option or SAR will be exchanged
for an Option or SAR with a lower exercise price, for any other Award or for
cash, and (b) no such amendment shall (i) extend the maximum period during which
such Award may be exercised, either by extending the term of the Award or by
extending the exercise period following termination of employment or any other
applicable event, or (ii) reduce the exercise price per share below the Fair
Market Value of the Common Stock on the date the Award was granted, unless, in
either case, the Award, as amended, complies with the requirements of Section
409A.
Section 16.
Beneficiary Designation
          Each Grantee under the Plan may, from time to time, name any
Beneficiary or Beneficiaries (who may be named contingently or successfully) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the same Grantee, shall be in a form prescribed
by the Company, and will be effective only when filed by the Grantee in writing
with the Company during the Grantee’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.
Section 17.
Withholding
          17.1 Required Withholding.
          (a) The Committee in its sole discretion may provide that, when taxes
are to be withheld in connection with the exercise of an Option or an SAR or
upon the lapse of Restrictions on an Award or upon payment of any benefit or
right under this Plan (the Exercise Date of any such Option or SAR, or the date
such Restrictions lapse, or the date such payment of any other benefit or right
occurs, being hereinafter referred to as the “Tax Date”), the Grantee may elect
to make payment for the withholding of federal, state and local taxes, including
Social Security and Medicare (“FICA”) taxes, by one or a combination of the
following methods:
          (i) payment of an amount in cash equal to the amount to be withheld;
          (ii) if the Award is payable in Shares, requesting the Company to
withhold from the Shares that would otherwise be received upon exercise of the
Option or a SAR or upon the lapse of Restrictions on the Award, a number of
Shares having a Fair Market Value on the Tax Date equal to the amount to be
withheld; or
          (iii) withholding from any cash payment under the Award, or from
compensation otherwise due to the Grantee from the Employer.
          The Committee in its sole discretion may provide that the maximum
amount of tax withholding upon exercise of an Option or an SAR to be satisfied
by withholding Shares upon exercise of such Option pursuant to clause (ii) above
shall not exceed the minimum amount of taxes, including FICA taxes, required to
be withheld under federal, state and local law. An

29



--------------------------------------------------------------------------------



 



election by Grantee under this subsection is irrevocable. Any fractional share
amount and any additional withholding not paid by the withholding or surrender
of Shares must be paid in cash. If no timely election is made, withholding will
be paid from any cash payment under the Award, and the Grantee must deliver cash
to satisfy all tax withholding requirements with respect to an Award payable in
Shares.
          (b) Any Grantee who makes a Disqualifying Disposition (as defined in
Section 6.5(f)) or an election under Code Section 83(b) shall remit to the
Company an amount sufficient to satisfy all resulting tax withholding
requirements in the same manner as set forth in subsection (a).
          (c) No Award shall be settled, whether in cash or in Shares, unless
the applicable tax withholding requirements have been met to the satisfaction of
the Committee.
          17.2 Notification under Code Section 83(b). If the Grantee, in
connection with the exercise of any Option, or any grant or purchase of
Restricted Stock, makes the election permitted under Code Section 83(b) to
include in such Grantee’s gross income in the Year of transfer the amounts
specified in Code Section 83(b), then such Grantee shall notify the Company of
such election within ten (10) days of filing the notice of the election with the
Internal Revenue Service, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b). The Committee may, in
connection with the grant of an Award or at any time thereafter, prohibit a
Grantee from making the election described above.
Section 18.
General Provisions
          18.1 Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware (other than its law respecting
choice of laws) and applicable federal law.
          18.2 Severability. If any provision of this Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, it shall be stricken
and the remainder of the Plan and any such Award shall remain in full force and
effect.
          18.3 Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise of all or substantially
all of the business and/or assets of the Company.
          18.4 Requirements of Law. The granting of Awards and the delivery of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges or markets as may be required. Notwithstanding any
provision of the Plan or any Award, Grantees shall not be entitled to

30



--------------------------------------------------------------------------------



 



exercise, or receive benefits under, any Award, and the Company (or any
Subsidiary) shall not be obligated to deliver any Shares or deliver benefits to
a Grantee, if such exercise or delivery would constitute a violation by the
Grantee, the Company or a Subsidiary of any applicable law or regulation.
          18.5 Securities Law Compliance. If the Committee deems it necessary to
comply with any applicable securities law, or the requirements of any securities
exchange or market upon which Shares may be listed, the Committee may impose any
restriction on Awards or Shares acquired pursuant to Awards under the Plan as it
may deem advisable. All evidence of Share ownership delivered pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations or other requirements of the SEC, any securities exchange or market
upon which Shares are then listed, and any applicable securities law. If so
requested by the Company, the Grantee shall make a written representation and
warranty to the Company that he or she will not sell or offer to sell any Shares
unless a registration statement shall be in effect with respect to such Shares
under the Securities Act of 1933, as amended, and any applicable state
securities law or unless he or she shall have furnished to the Company an
opinion of counsel, in form and substance satisfactory to the Company, that such
registration is not required.
          If the Committee determines that the exercise or nonforfeitability of,
or delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any national
securities exchange or national market system on which are listed any of the
Company’s equity securities, then the Committee may postpone any such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date.
          18.6 Section 409A. To the extent applicable and notwithstanding any
other provision of this Plan, this Plan and Awards hereunder shall be
administered, operated and interpreted in accordance with Code Section 409A;
provided that, if the Committee determines that any amounts payable hereunder
may be taxable to a Grantee under Code Section 409A before the payment and/or
delivery to such Grantee of such amount, the Company may (a) adopt such
amendments to the Plan and related Award, and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Committee determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Plan and Awards hereunder; and/or
(b) take such other actions as the Committee determines necessary or appropriate
to comply with or exempt the Plan and/or Awards from the requirements of Code
Section 409A. The Company and its Subsidiaries make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Plan and,
notwithstanding the above provisions and any agreement or understanding to the
contrary, if any Award, payments or other amounts due to a Grantee (or his or
her beneficiaries, as applicable) results in, or causes in any manner, the
application of an accelerated or additional tax, fine or penalty under Code
Section 409A or otherwise to be imposed, then the Grantee (or his or her
beneficiaries, as applicable) shall be solely liable for the payment of, and the
Company and its Subsidiaries shall have no obligation or liability to pay or
reimburse (either directly or otherwise) the Grantee (or his or her
beneficiaries, as applicable) for, any such additional taxes, fines or
penalties.

31



--------------------------------------------------------------------------------



 



          18.7 No Rights as a Stockholder. No Grantee shall have any rights as a
stockholder of the Company with respect to the Shares (except as provided in
Section 8.7 with respect to Restricted Stock) that may be deliverable upon
exercise or payment of such Award until such Shares have been delivered to him
or her.
          18.8 Awards Not Taken Into Account for Other Benefits. Awards shall be
special incentive payments to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for purposes of
determining any pension, retirement, death or other benefit under (a) any
pension, retirement, profit-sharing, bonus, insurance or other employee benefit
plan of an Employer, except as such plan shall otherwise expressly provide, or
(b) any agreement between an Employer and the Grantee, except as such agreement
shall otherwise expressly provide.
          18.9 Employment Agreement Supersedes Award Agreement. If a Grantee is
a party to an employment agreement with the Company or a Subsidiary that
provides for vesting or extended exercisability of equity compensation Awards on
terms more favorable to the Grantee than the Grantee’s Award Agreement or this
Plan, the employment agreement shall be controlling; provided that (a) if the
Grantee is a Section 16 Person, any terms in the employment agreement requiring
Compensation Committee of the Board, Board or stockholder approval in order for
an exemption from Section 16(b) of the Exchange Act to be available shall have
been approved by the Compensation Committee of the Board, the Board or the
stockholders, as applicable, and (b) the employment agreement shall not be
controlling to the extent the Grantee and Grantee’s Employer agree it shall not
be controlling.
          18.10 Non-Exclusivity of Plan. Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees as it may deem desirable.
          18.11 No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind nor,
except the extent required by applicable federal law, any fiduciary relationship
between the Company or any Subsidiary and a Grantee or any other Person. To the
extent that any Person acquires a right to receive payments from the Company or
any Subsidiary pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company or any Subsidiary.
          18.12 No Right to Continued Employment or Awards. No employee shall
have the right to be selected to receive an Award under this Plan or, having
been so selected, to be selected to receive a future Award. The grant of an
Award shall not be construed as giving a Grantee the right to be retained in the
employ of the Company or any Subsidiary or to be retained as a director of the
Company or any Subsidiary. Further, the Company or a Subsidiary may at any time
terminate the employment of a Grantee free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.
          18.13 Military Service. Awards shall be administered in accordance
with Code Section 414(u) and the Uniformed Services Employment and Reemployment
Rights Act of 1994.

32



--------------------------------------------------------------------------------



 



          18.14 Construction. The following rules of construction will apply to
the Plan: (a) the word “or” is disjunctive but not necessarily exclusive; and
(b) words in the singular include the plural, words in the plural include the
singular, and words in the neuter gender include the masculine and feminine
genders, and words in the masculine or feminine gender include the opposite
gender and the neuter gender. The headings of sections and subsections are
included solely for convenience of reference, and if there is any conflict
between such headings and the text of this Plan, the text shall control.
          18.15 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Shares, or whether such fractional Shares or any
rights thereto shall be canceled, terminated, or otherwise eliminated.
          18.16 Plan Document Controls. This Plan and each Award Agreement
constitute the entire agreement with respect to the subject matter hereof and
thereof; provided that in the event of any inconsistency between this Plan and
such Award Agreement, the terms and conditions of the Plan shall control.

33